PER CURIAM:
In its Memorandum Opinion of June 29, 2006, the district court granted appellees summary judgment on alternative holdings: (1) appellants failed to establish the substantive due process right alleged in their complaint; and (2) assuming they established such right, appellants failed to show that the right was clearly established at the time of appellees’ actions. Appellants now appeal the court’s ruling. As we agree with the district court’s alternative holdings (for the reasons the court gave in its June 29 order), we affirm the court’s judgment.
AFFIRMED.